DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim(s) 1-21 is/are objected to under 37 CFR 1.75(i).   
With regard to claims 1, 13, and 19:  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should begin on a new line and be preceded with a line indentation.  Plural indentations may be necessary to further segregate subcombinations or related steps.  See MPEP §608.01(m).  
The remaining claims are dependent upon these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC 101 as covering non-statutory subject matter. 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 45 USPQ2d 1498.  See http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 21, line 1 recites "A non-transitory computer readable medium according to claim 19".  However, claim 19 recites "A computer readable medium" rather than "A non-transitory computer readable medium".
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 13-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibner (US 2015/0226858 A1) in view of Davies (US 2015/0226857 A1).
In regard to claims 1, 13, and 19, Leibner discloses:

a processing circuitry/processor associated with said memory, configured to execute said instructions (406, Fig. 4; 804, Fig. 8; 1304, Fig. 13);
receiving, from at least one GNSS receiver (404, Fig. 4; 802, Fig. 8; ¶69, lines 5-6), a plurality of digital messages (messaging from 404 to 204, Fig. 4; messaging from 802 to 212, Fig. 8; ¶22) comprising:
respective locations calculated from said GNSS signals (¶39) [where the GPS receivers are reporting their calculated positions]; and
determining whether at least one of said GNSS signals is spoofed based on an analysis of disparities between said respective locations (¶39).
Leibner fails to disclose receiving respective signal-to-noise ratios of GNSS signals received from a plurality of satellites; and determining whether at least one of said GNSS signals is spoofed based on a comparison of said respective signal-to-noise ratios to a predetermined threshold and the analysis of disparities between said respective locations.
Leibner further discloses determining whether at least one of said GNSS signals is spoofed using multiple techniques (Fig. 2; ¶27).
Davies teaches:
receiving respective signal-to-noise ratios of GNSS signals received from a plurality of satellites (Fig. 1; 208 from 206 and 210, Fig. 2; ¶22); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the chances of identifying a spoofed signal by adding another method of identifying a spoofed signal.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a spoofed signal is more likely to be identified.
In the combination, the determining of whether at least one of said GNSS signals is spoofed will be based on both (1) a comparison of said respective signal-to-noise ratios to a predetermined threshold and (2) an analysis of disparities between said respective locations.
In regard to claims 2, 14, and 20, Leibner further discloses said at least one of said GNSS signals is determined to be spoofed when a respective SNR of said GNSS signal exceeds said predetermined threshold and there is a disparity between a respective location calculated from said GNSS signal and at least one other of said calculated locations (¶27, lines 1-3 and 28-29) [where multiple anti-spoofing techniques may indicate the spoofing is occurring].
In regard to claims 3, 15, and 21, Leibner further discloses generating a notification when at least one of said GNSS signals is determined to be spoofed (¶41, lines 8-12; ¶69, lines 15-18) [threat-alert].
claims 4 and 16, Leibner further discloses sending an alert to a user device over a network when at least one of said GNSS signals is determined to be spoofed (¶69, lines 15-18).
In regard to claim 6, Leibner further discloses said determining whether at least one of said GNSS signals is spoofed is further based on an analysis of location data included in said digital messages (¶39).

Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibner and Davies, as applied to claim 1, and further in view of Floch (EP 2796895 A1).
In regard to claims 9-10, Leibner and Davies fail to teach said determining whether at least one of said GNSS signals is spoofed is further based on an analysis of azimuth and elevation data included in said digital messages.
Floch teaches determining whether at least one of said GNSS signals is spoofed is further based on an analysis of azimuth and elevation data included in said digital messages (¶11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the chances of identifying a spoofed signal by adding another method of identifying a spoofed signal.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a spoofed signal is more likely to be identified.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibner and Davies, as applied to claim 1, and further in view of Dickman (WO 2013/090568 A1).
 Leibner and Davies fail to teach said determining whether at least one of said GNSS signals is spoofed is further based on an analysis of location data accuracy information included in said digital messages.
Leibner further discloses determining whether at least one of said GNSS signals is spoofed using multiple techniques (Fig. 2; ¶27).
Dickman teaches determining whether at least one of said GNSS signals is spoofed is further based on an analysis of location data accuracy information included in said digital messages (¶21) [where standard deviation is a measure of accuracy].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the chances of identifying a spoofed signal by adding another method of identifying a spoofed signal.
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a spoofed signal is more likely to be identified.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibner and Davies, as applied to claim 1, and further in view of Warner (GPS Spoofing Countermeasures).
 Leibner and Davies fail to teach determining whether at least one of said GNSS signals is spoofed is further based on an analysis of satellite pseudorandom noise (PRN) numbers included in said digital messages.
Leibner further discloses determining whether at least one of said GNSS signals is spoofed using multiple techniques (Fig. 2; ¶27).
Warner teaches determining whether at least one of said GNSS signals is spoofed is further based on an analysis of satellite pseudorandom noise (PRN) numbers included in said digital messages (p. 5, section 4) [where the satellite identification codes correspond to PRN numbers, see p. 2, final ¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to increase the chances of identifying a spoofed signal by adding another method of identifying a spoofed signal.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that a spoofed signal is more likely to be identified.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leibner and Davies, as applied to claim 1, and further in view of Mabuchi (US 2016/0370469 A1).
Leibner and Davies fail to teach said digital messages are delivered using a GNSS messaging protocol.
Mabuchi teaches teaches that digital messages to be analyzed in an attempt to identify spoofing can be delivered using a GNSS messaging protocol (¶38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a known messaging protocol the combination in order to implement the digital messages.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the digital messages are identified.

The additional reference(s) cited is/are also found relevant.
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Allowable Subject Matter
Claim(s) 11 would be allowable if amended to overcome the objection(s), set forth in this Office Action, without the addition of new matter, and if rewritten in 

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 
The references cited, alone or in combination, do not teach or make obvious the following limitation(s):
quoted from claim 11, in combination with the claim as a whole:
	"determining whether at least one of said GNSS signals is spoofed is further based on an analysis of lock time data included in said digital messages".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	
	
	
	
	
	
	







If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648